Title: To Alexander Hamilton from Daniel Jackson, 31 August 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Fort Independence on Castle Island August 31st. 1799.
          
          I have received your letters of the 23d and 27th. Instant.
          I have given directions to have the Artillerists & Engineers, proportioned to the Companies, and the Companies to their Respective Stations accordingly.
          The Barracks in this place may accommodate Ten Officers, and One hundred and thirty two Soldiers, (exclusive of the Artillerists & Engineers that are now here) they will want some repairs, which by estimation, — cost one hundred Dollars for materials—presuming our own Artificers will compleat the repairs. There are two Barracks more within the Works, which were intended for the Marines and a Laboratory—and were to be moved and repaired, for the above purposes which was agreed on by Stephen Higginson Esqr. and myself, the estimation was, three hundred Dolls., which I have heretofore transmitted you, and when Compleated will accommodate Seventy-two Soldiers.
          The Block Houses At Marblehead Salem Cape Ann & Portsmouth; will accommodate 2 Officers and thirty Soldiers each; for Winter Quarters (for which I have made the estimation.) ———— there is also a Barrack at Salem, which will be sufficient for Thirty two Soldiers, with some repairs.
          I have written to Major Toussard at Newport to inform—what number of Officers and Soldiers can be accommodated at that place when the new Barracks are compleated.
          If the Infantry are to be Quartered in any of the aforementioned places, it will be well to give the Contractors early information, to purchase more wood for that purpose—The Officers have desired me to mention to you that the last allowence of Wood will be insufficient for this cold northern Climate, and I think with them, the former allowence was not extravagant.
          I wish to know if the Surgeons are to call on the Contractors for Medicines &c. or which way the Hospitals are to be supplied
          I am Sir with the greatest respect your most Obt huml Servt
          
            Dan. Jackson
          
          Major Genl A Hamilton New York
        